DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Mr. Sclafani informed the examiner on Tuesday, November 30 2021 that the final Office action mailed on 11/26/21 was illegible.  Hence, this final Office action is being provided as a replacement for the illegible copy.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for arranging a first member and a second member inserted into the first member, wherein a diameter of an inner peripheral portion of a main body of the first member being less than a diameter of an outer peripheral portion of the second member, and the first member includes a reduced diameter portion defining an insertion portion formed along an inner surface of the first member between the main body and a tubular portion of the first member, the insertion portion abuts against the second member when inserted into the first member to seal an end of the gap, does not reasonably provide enablement for merely claiming arranging a first member and a second member inserted into the first member, wherein a diameter of an inner peripheral portion of a main body of the first member being less than a diameter of an outer peripheral portion of the second member.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The embodiment recited in claim 1 must include the limitations of dependent claims 13 and 14.  The insertion portion abutting against the second member when inserted into the first member to seal an end of the gap is required when the diameter of the inner peripheral portion of the main body of the first member is less than the diameter of the outer peripheral portion of the second member.  See paras. 0055-0073; and figs 2-6 of the instant specification.  
 	The limitations of claims 13 and 14 must be included into independent claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prichard et al (USPN 5380301) in view of Hubert (USPN 3469579).
 	Regarding claim 1:  A member joining method (Prichard et al: figs 7-8) comprising:
 	a placement process of arranging a first member (Prichard et al: hub 11) and a second member (Prichard et al: catheter tube 12) inserted into the first member so that a gap (Prichard et al: portion of the bore not occupied by the catheter tube) surrounding the second member is provided between the first member and the second member (Prichard et al: figs 7-8);
 	a filling process of filling a molten resin into the gap and applying pressure to the resin so as to cause at least one member of the first member or the second member to undergo elastic deformation (Prichard et al: expanded portion of the hub wall 28; and figs 7-8); and
 	a pressure maintaining process of maintaining the pressure until the resin that has been filled into the gap has cured (Prichard et al: col 7:8-15; claims 6-7; figs 7-8).
 	However, Prichard et al do no teach the diameter of the inner peripheral portion of the main body of the first member being less than the diameter of the outer peripheral portion of the second member.  Hubert teaches a catheter needle having a hub 10/main body and needle portion 20/21/second member, wherein the diameter of the inner peripheral portion of the main body of the hub 10 is less than the diameter of the outer peripheral portion of the needle portion 21 (col 3:25-33; figs 3-4 and 9-10).
[AltContent: textbox (Diameter of the inner peripheral portion of the hub/first member)][AltContent: textbox (Diameter of the outer peripheral portion of the needle portion/second member)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    256
    224
    media_image1.png
    Greyscale


Since the specific design of preforms is a mere matter of choice dependent on the desired final product, and the claimed designs are well-known in the catheter art as evidenced by Hubert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the hub and catheter tube of Prichard et al to have the claimed diameter relationship in order to ensure proper positioning and bonding.  

 	Regarding claim 2:  The member joining method of claim 1, wherein:
 	in the placement process, an abutting body (Prichard et al: mold 30) is arranged so as to abut the at least one member undergoing elastic deformation (Prichard et al: figs 7-8); and
 	the member joining method further comprises a separation process of separating the abutting body from the joined first member and second member after the pressure maintaining process (Prichard et al: col 8: 10-13).

 	Regarding claim 3:    The member joining method of claim 2, wherein:

 	in the separation process, the abutting body is separated from a resin component that is continuously formed along a join section between the first member and the second member and that has a shape corresponding to the cavity (Prichard et al: col 8:10-13; figs 7-8)

 	Regarding claim 4:    The member joining method of claim 2, wherein:
 	the first member includes a tubular portion (Prichard et al: figs 1-3);
 	in the placement process, an outer abutting body (Prichard et al: mold 30) configuring the abutting body is arranged at an outer peripheral side of the tubular portion (Prichard et al: figs 7-8); and
 	in the filling process, a diameter of the tubular portion is enlarged so as to abut an inner peripheral portion of the outer abutting body (Prichard et al: the expanded portion of the hub has an enlarged diameter; figs 7-8).

 	Regarding claim 5, the specific design of a preform is a mere obvious matter of choice dependent on the desired final product.  Further, the claimed notches is well-known in the tube art for added flexibility.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed plurality of notches into the hub of Prichard et al in order to reduce whitening during expansion.

 	Regarding claim 6:    The member joining method of claim 4, wherein:

 	in the filling process, the resin is filled such that the resin reaches the one or more communication paths (Prichard et al: col 5:10-20; figs 2 and 5-6).

 	Regarding claim 7:    The member joining: method of claim 6, further comprising:
 	a process of forming a groove section (Prichard et al: concave area formed by ribs 19 peripherally above opening 23) configured from a plurality of grooves on an outer peripheral portion of the first member at a periphery of the one or more communication paths (Prichard et al: figs 2 and 5-6), wherein:
 	in the placement process, the first member is abutted by the abutting body such that the one or more communication paths and the groove section are covered (Prichard et al: figs 7-8), and
 	in the filling process, the resin is filled so as to pass through the one or more communication paths to reach the groove section (Prichard et al: figs 2 and 5-8).
 
 	Regarding claim 8:    The member joining method of claim 4, wherein:
 	in the placement process, the second member and the outer abutting body are arranged so as to form a space (Prichard et al: portion of the remaining cavity adjacent the bore) between the outer abutting body and the second member, a portion of the space that is 
 	in the filling process, the resin passes through the space before filling into the gap (Prichard et al: figs 7-8).

 	Regarding to claims 9-10, Prichard et al teach each limitation expect a diameter of the shaft portion is decreased during the filling process.  Since it is well-known in the overmolding art to enhance mechanical bonding between a preform and molding material by creating depressions/decreased diameter or projections/increase diameter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to decrease the diameter of the shaft portion of the catheter tube during the filling step in order to create a mechanical bond between the catheter tube and the molded strain relief.  
 	Regarding claim 11, such is well-known in the overmolding art to surface treat a preform in order to enhance mechanical bonding between the preform and the molding.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to surface treat the hub and the catheter tube of Prichard et al in order to enhance mechanical bonding between the hub, catheter tube, and the molded strain relief.
 	Regarding claims 13 and 14, such is taught by the above combination of Prichard et al and Hubert since Hubert teaches a hub having an insertion portion that abuts against an end of the needle portion (figs 3-4 and 9-10).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach catheters and needle assemblies: 20030220628,4781703,7455325,4776849,3920268,3498866,3847694,4196923,9915381,10138925, and 20090157052.  EP0824930 teach catheters and needle assemblies.

Applicant’s arguments with respect to claim(s) 1-11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744